Case 1:19-cv-22980-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                           Case No.

 ANAISIS CARDONA, and other similarly                )
 situated individuals,                               )
                                                     )
                    Plaintiff(s),                    )
                                                     )
 v.                                                  )
                                                     )
 NMJ RESTAURANT & MARKETPLACE                        )
 INC. d/b/a Harvest Delights, NIVA                   )
 BISHOUTY, JAWDAT MAZZAWI, and                       )
 MONEM MAZZAWI,                                      )
                                                     )
                    Defendants.                      )

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

           Plaintiffs ANAISIS CARDONA (“Plaintiff”) and other similarly situated individuals sue

 defendants NMJ RESTAURANT & MARKETPLACE INC. d/b/a Harvest Delights, NIVA

 BISHOUTY, JAWDAT MAZZAWI and MONEM MAZZAWI (collectively, “Defendants”) and

 allege:

                                          JURISDICTION

           1.     This is an action to recover money damages for unpaid overtime wages under the

 laws of the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act,

 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                              VENUE

           2.     Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of

 this Honorable Court. Plaintiff is a covered employee for purposes of the Act.




                                                                                                 1
Case 1:19-cv-22980-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 2 of 8



         3.      NMJ RESTAURANT & MARKETPLACE INC. d/b/a Harvest Delights (the

 “Corporate Defendant”) and NIVA BISHOUTY, JAWDAT MAZZAWI and MONEM

 MAZZAWI (collectively, the “Individual Defendants”) are a Florida company and Florida

 residents, respectively, having their main place of business at 3470 NW 82nd Avenue, Suite 105,

 Miami, Florida 33122, Miami-Dade County, Florida, where Plaintiff worked for Defendants, and

 at all times material hereto were and are engaged in interstate commerce. The Individual

 Defendants, upon information and belief, reside in Miami-Dade County, Florida.

                 COUNT I: WAGE AND HOUR VIOLATION BY
     NMJ RESTAURANT & MARKETPLACE INC. d/b/a Harvest Delights (OVERTIME)

         4.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3

 above as if set out in full herein.

         5.      This action is brought by Plaintiff and those similarly situated to recover from the

 Corporate Defendant unpaid overtime compensation, as well as an additional amount as

 liquidated damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C.

 § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. Section 207(a)(1) of the

 Act states: “No employer shall employ any of his employees . . . for a work week longer than 40

 hours unless such employee receives compensation for his employment in excess of the hours

 above-specified at a rate not less than one and a half times the regular rate at which he is

 employed.”

         6.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

 engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate

 Defendant operates as an organization which sells and/or markets its services and/or goods to

 customers from throughout the United States and also provides its services for goods sold and

                                                                                                   2
Case 1:19-cv-22980-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 3 of 8



 transported from across state lines of other states, and the Corporate Defendant obtains and

 solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

 transmissions going over state lines to do its business, transmits funds outside the State of

 Florida, and otherwise regularly engages in interstate commerce, particularly with respect to its

 employees. Upon information and belief, the annual gross revenue of the Corporate Defendant

 was at all times material hereto in excess of $500,000 per annum, and/or Plaintiff and those

 similarly situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s

 requirements.

        7.       By reason of the foregoing, the Corporate Defendant is and was, during all times

 hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

 commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or

 Plaintiff and those similarly situated was and/or is engaged in interstate commerce for the

 Corporate Defendant. The Corporate Defendant’s business activities involve those to which the

 Act applies. The Corporate Defendant is a Greek restaurant and, through its business activity,

 affects interstate commerce. The Plaintiff’s work for the Corporate Defendant likewise affects

 interstate commerce. Plaintiff was employed by the Corporate Defendant as a cook for the

 Corporate Defendant’s business.

        8.       While employed by the Corporate Defendant, Plaintiff worked approximately an

 average of 45 hours per week and many times an additional 5-6 hour shift on Saturdays from the

 beginning of her employment through 2017 without being compensated at the rate of not less

 than one and one half times the regular rate at which she was employed. In addition, for the

 years 2018 and 2019, Plaintiff worked many 5-6 hours of overtime when she had to go to work

 on Saturdays. She also did not get paid for this overtime.



                                                                                                3
Case 1:19-cv-22980-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 4 of 8



        9.          Plaintiff was employed as a cook performing the same or similar duties as that of

 those other similarly situated cooks whom Plaintiff observed working in excess of 40 hours per

 week without overtime compensation.

        10.         Plaintiff worked for the Corporate Defendant from approximately 04/23/2014 to

 05/20/2019. In total, Plaintiff worked approximately 150 compensable weeks under the Act, or

 150 compensable weeks if counted 3 years back from the date of the filing of the instant action.

        11.         The Corporate Defendant paid Plaintiff a minimum wage pursuant to Florida law.

        12.         However, the Corporate Defendant did not properly compensate Plaintiff for

 hours that Plaintiff worked in excess of 40 per week. Specifically, the Corporate Defendant paid

 straight minimum wages (by cash and check), but no overtime.

        13.         In addition, the Defendants are refusing to pay Plaintiff her last paycheck.

        14.         Plaintiff seeks to recover unpaid overtime wages accumulated from the date of

 hire and/or from 3 (three) years back from the date of the filing of this Complaint.

        15.         Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at

 the time of the filing of this Complaint, Plaintiff’s good faith estimate of her unpaid overtime

 wages is as follows:

        a. Actual Damages: $3,827.38

              i.       2016

                       Calculation: $8.05 (hourly pay) x .5 (overtime rate) x 10 (approximate number

                       of overtime hours) x 25 (compensable weeks) = $1,006.25

              ii.      2017

                       Calculation: $8.10 (hourly pay) x .5 (overtime rate) x 10 (approximate number

                       of overtime hours) x 52 (compensable weeks) = $2,106



                                                                                                    4
Case 1:19-cv-22980-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 5 of 8



              iii.      2018

                        Calculation: $8.25 (hourly pay) x .5 (overtime rate) x 5 (approximate number

                        of overtime hours) x 15 (compensable weeks) = $309.38

              iv.       2019

                        Calculation: $8.46 (hourly pay) x .5 (overtime rate) x 5 (approximate number

                        of overtime hours) x 5 (compensable weeks) = $105.75 plus $300 in unpaid

                        wages = $405.75

        b. Liquidated Damages: $3,827.38

        c. Total Damages: $7,654.76 plus reasonable attorneys’ fees and costs of suit (and 35

              hours of unpaid straight wages x 2 as liquidated damages).

        16.          At all times material hereto, the Corporate Defendant failed to comply with Title

 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

 similarly situated performed services and worked in excess of the maximum hours provided by

 the Act but no provision was made by the Corporate Defendant to properly pay them at the rate

 of time and one half for all hours worked in excess of forty hours (40) per workweek as provided

 in the Act. The additional persons who may become Plaintiffs in this action are weekly-paid

 employees and/or former employees of the Corporate Defendant who are and who were subject

 to the unlawful payroll practices and procedures of the Corporate Defendant and were not paid

 time and one half of their regular rate of pay for all overtime hours worked in excess of forty.

        17.          The Corporate Defendant knew and/or showed reckless disregard of the

 provisions of the Act concerning the payment of overtime wages and remains owing Plaintiff and

 those similarly situated these overtime wages since the commencement of Plaintiff’s and those

 similarly situated employees’ employment with the Corporate Defendant as set forth above, and



                                                                                                    5
Case 1:19-cv-22980-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 6 of 8



 Plaintiff and those similarly situated are entitled to recover double damages. The Corporate

 Defendant never posted any notice, as required by Federal Law, to inform employees of their

 federal rights to overtime and minimum wage payments.

          18.      The Corporate Defendant willfully and intentionally refused to pay Plaintiff

 overtime wages as required by the laws of the United States as set forth above and remains

 owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with

 the Corporate Defendant as set forth above.

          19.      Plaintiff has retained the law offices of the undersigned attorney to represent

 him/her in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

          A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

                Defendant on the basis of the Corporate Defendant’s willful violations of the Fair

                Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief, as this Court deems equitable and just.

                                           JURY DEMAND

          Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

 right.




                                                                                                  6
Case 1:19-cv-22980-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 7 of 8



                  COUNT II: WAGE AND HOUR VIOLATION BY
      NIVA BISHOUTY, JAWDAT MAZZAWI and MONEM MAZZAWI (OVERTIME)

         20.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19

 above as if set out in full herein.

         21.     At the times mentioned, the Individual Defendants were, and are now, the owners

 and or officers of the Corporate Defendant. The Individual Defendants were employers of

 Plaintiff and others similarly situated within the meaning of Section 3(d) of the Act in that these

 defendants acted directly or indirectly in the interests of the Corporate Defendant in relation to

 the employees of the Corporate Defendant, including Plaintiff and others similarly situated. The

 Individual Defendants had operational control of the Corporate Defendant, were involved in the

 day-to-day functions of the Corporate Defendant, provided Plaintiff with her work schedule, and

 are jointly liable for Plaintiff’s damages.

         22.     The Individual Defendants are and were at all times relevant persons in control of

 the Corporate Defendant’s financial affairs and can cause the Corporate Defendant to

 compensate (or not to compensate) its employees in accordance with the Act.

         23.     The Individual Defendants willfully and intentionally caused Plaintiff not to

 receive overtime compensation as required by the laws of the United States as set forth above

 and remain owing Plaintiff these overtime wages since the commencement of Plaintiff’s

 employment with the Corporate Defendant as set forth above.

         24.     Plaintiff has retained the law offices of the undersigned attorney to represent her

 in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Individual

                                                                                                  7
Case 1:19-cv-22980-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 8 of 8



             Defendants on the basis of the Defendants’ willful violations of the Fair Labor

             Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

             overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief, as this Court deems equitable and just.

                                          JURY DEMAND

          Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

 right.

 Dated: 07/18/2019.

                                                       Respectfully submitted,

                                                       By: R. Martin Saenz
                                                       R. Martin Saenz, Esquire
                                                       Fla. Bar No.: 0640166
                                                       Email: msaenz@saenzanderson.com

                                                       SAENZ & ANDERSON, PLLC
                                                       20900 NE 30th Avenue, Ste. 800
                                                       Aventura, Florida 33180
                                                       Telephone: (305) 503-5131
                                                       Facsimile: (888) 270-5549




                                                                                                  8
